UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6342



ADRIAN DOBBS,

                                            Plaintiff - Appellant,

          versus


RICK OLSEN, Director of Medical; CHARLES
DAVIS, PID #4, Captain/Division Commander of
Core; J. COLE, PID #36, Sergeant/Property; W.
STAZEVSKI, Nurse, LPN/Medical Assistant; K.
MOORE,   PID  #23,   Lieutenant/Housing  Unit
Manager,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1707)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adrian Dobbs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Adrian Dobbs seeks to appeal the district court’s order

denying his 42 U.S.C.A. § 1983 (West Supp. 2002) action. We dismiss

the appeal for lack of jurisdiction because Dobbs’ notice of appeal

was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).         This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

November 30, 2001.     Dobbs’s gave his notice of appeal to prison

officials no earlier than February 15, 2002.     See Houston v. Lack,

487 U.S. 266 (1988).    Because Dobbs failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           DISMISSED


                                  2